712 N.W.2d 758 (2006)
In re PETITION FOR DISCIPLINARY ACTION AGAINST Albert Shawe WATKINS, a Minnesota Attorney, Registration No. 181882.
No. A06-576.
Supreme Court of Minnesota.
April 25, 2006.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action seeking reciprocal discipline under Rule 12(d), Rules on Lawyers Professional Responsibility (RLPR), based on an order of the Missouri Supreme Court publicly reprimanding respondent. The public reprimand was issued based on misconduct involving respondent's disclosure of information about his client's criminal record to the client's employer. Respondent made the disclosure believing that the client had already disclosed the matter to the employer as *759 respondent had advised him he was required to do.
The Director and respondent have entered into a stipulation in which respondent waives his rights under Rule 14, RLPR, and the parties jointly recommend that the appropriate reciprocal discipline is a public reprimand. The parties also recommend that costs and disbursements under Rule 24, RLPR, be waived.
The court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Albert Shawe Watkins is publicly reprimanded. Costs and disbursements under Rule 24, RLPR, are waived.
BY THE COURT:
/s/Helen M. Meyer, Associate Justice.